DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bologna (BO2011A00265) in view of Sjogren et al. (U.S. Patent No. 5,103,617). 
	Regarding claim 1: Bologna discloses an unwinding unit for unwinding a strip of heat sealing material (Fig. 7; via S) for quadrangular machines for forming boxes from blanks of paper or cardboard (Fig. 1; via formed box), each blank having a base and a plurality of segments connected to the base (Fig. 1), the unwinding unit comprising: a casing adapted to be mounted on a quadrangular machine (Figs. 1 & 7); a puller (via 17), operatively associated with the casing and configured to pull the strip (S) relative to the casing along the feed path and in a feed direction; a diverter (Fist. 2 & 3; via 14 and curved lower portion 21), configured to divert 
	Bologna does not disclose that the pair of counter rotating rollers being thrusted one against the other through an elastic force.  However, Sjogren discloses similar unwinding unit with the use of pair of counter rotating rollers being thrusted one against the other through an elastic force, see for example (Figs. 3 & 4; via counter rollers 62’ 80’ and spring 74);
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Bologna’s counter rollers by using counter-rotating rollers thrusted one against the other through an elastic force, as suggested by Sjogren, in order to come up with better crease formation of the web by urging the surfaces of the rollers into engagement with one another (column 5, lines 15-21);
Bologna in view of Sjogren may not disclose the exact amended claim of pointing out to the specific location of the pair of counter-rotating rollers to be located at the curved stretch of 
 	Regarding claim 2: Bologna discloses that the puller comprises a pair of counter-rotating rollers (Figs. 3 & 7; via rollers 17 and/or 19,33 and Fig. 9; via 17,25 & 17,26), at least one of which is operatively associated with a motor (via lower roller 17 associated with 28b), wherein the rollers are mounted with their axes of rotation transverse to the feed path and respectively on opposite sides of the feed path, see for example (Fig. 7); in such a way as to apply a pulling action on the main opposite faces of the strip (via rollers 17 pulls S);
	Regarding claim 3: Sjogren discloses the roller of the pair of counter-rotating rollers has an annular protrusion which is coaxial with the roller itself (Figs. 3; via protruded portion 62’) and the other roller of the pair of counter-rotating rollers has an annular groove which is coaxial with the roller itself (Fig. 3; via groove 80’), the annular protrusion and the annular groove interpenetrating each other at the feed path, while the strip is being fed, in order to produce the crease line on the strip, see for example (Fig. 3; via creased B);
	Regarding claim 5: Bologna discloses that one deformer roller is mounted to rotate on a fork (Fig. 3; via fork frame holding roller 12) comprising two arms which are hinged to the casing of the unwinding unit on opposite sides of the casing itself relative to the feed path of the strip (Fig. 3; via hinged at shown bolt 18);

	Regarding claim 7: Sjogren discloses that the other roller of the pair of counter-rotating rollers, preferably a power-driven roller is mounted to rotate on the casing (via lower roller 80 driven by 82) and so it has axial play relative to the casing in order to adapt to the position of the roller mounted, see for example (Fig. 3; roller 80 in respect to the other roller 62); 
	Regarding claim 9: Bologna discloses that the outfeed guide configured to guide the strip along at least a portion of the final stretch of the feed path and to position a portion of the strip to vertically face the corner edge of the box (Figs. 2 & 3; via 21 & 22), wherein the outfeed guide comprise a portion of the casing and a block fixed to the casing in such a way as to define between them a through gap for the strip extending along the final stretch of the feed path, see for example (Figs. 2, 3, & 7; via 21);
	Regarding claim 10: Bologna discloses the through gap the portion of the casing and the block are configured to define has the shape of a V at least in a middle stretch of it relative to the width of the strip (via shape V of 21);
	Regarding claim 11: Bologna discloses an infeed guide configured to guide the strip along at least a portion of the initial stretch of the feed path and comprising a flat sliding surface (Figs. 2 & 3; via 14), two side containment walls and a cover plate, preferably having at least one slot (via walls of 14), positioned in such a way as to define a through gap for the strip extending along the initial stretch of the feed path (Figs. 2, 3, & 17; gaps shown by 22 and gap between side walls of 14); 
movable from a first position to a second position, axially displaced along a rotation axis of the roller and one roller of the pair of counter-rotating rollers is rotatably mounted on a holder connected to the casing, and wherein the holder is mounted so it has axial play relative to the casing, see for example (Figs. 3, 4a, & 4b; via 76, 76a, 68, the moveable mechanism of the roller 62);
Regarding claim 21: Bologna discloses that the deformer roller is located in a transit zone between the initial stretch and the curved stretch of the feed path, see for example (Figs. 2 & 3; via 11, 12 positioned by the initial stretch and the curved stretch of the feed path);
Regarding claim 22: Bologna discloses that the other roller of the pair of counter-rotating rollers is a power driven roller (Fig. 7; via driving means 29 of 28a);
	Regarding claim 23: Bologna discloses the cover plate has at least one slot, see for example (Fig. 7; via shown slit by the cover plate at the curved section).
	
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-13, and 21-23 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
In respect to applicant’s argument and the filed amendments, it appears that the focus of a specific location of the deforming roller in respect to the diverter as being located at the curved stretch of the feed path in the transit zone made clear to the office.  As set forth above, the office believes that the main applied art of Bologna ‘265 discloses most of the claimed limitations, only showing the deforming rollers to be a bit off the curved section of the feeding path of the diverter 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731